Title: To Thomas Jefferson from Arthur Lee, 7 February 1780
From: Lee, Arthur
To: Jefferson, Thomas



Sir
Paris Feby. 7th. 1780

I have the honor of enclosing you a Letter from our worthy friend Mr. Fabroni. A powerful fleet of 18 Sail of the Line and 4000 troops has just left Brest for the W. Indies to restore the superiority of this Country in that quarter. The Enemy’s fleet has been successful on the coast of Spain in taking some Spanish men of war and a number of transports laden with naval stores, but as there is a superior combined fleet in quest of them we hope they will not escape. By the first opportunity I hope to have the pleasure of seeing again my native Country. I have the honor to be &ca.
